      Case 2:18-cr-00104-KJM Document 203 Filed 06/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   HANNAH ROSE LABAREE, #294338
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CHRISTIAN CARLOS OROZCO
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-00104-KJM
                                                  )
12                     Plaintiff,                 )   MEMO REGARDING WAIVER OF
                                                  )   PERSONAL APPEARANCE; WAIVER
13   vs.                                          )
                                                  )
14   CHRISTIAN CARLOS OROZCO,                     )   Date: June 22, 2020
                                                  )   Time: 9:00 A.M.
15                    Defendant.                  )   Judge: Hon. Kimberly J. Mueller
                                                  )
16                                                )

17   TO:    McGREGOR W. SCOTT, UNITED STATES ATTORNEY AND ROSS PEARSON,
            ASSISTANT UNITED STATES ATTORNEY, COUNSEL FOR PLAINTIFF:
18
            On March 30, 2020, Chief United States Judge Mueller issued General Order 614,
19
     “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone
20
     Conferencing for Criminal Proceedings Under Section 15002 of the Coronavirus Aid, Relief and
21
     Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or
22
     telephone phone conferencing if videoconference is not reasonably available – in various
23
     criminal proceedings, including change of plea hearings, if the case cannot be further delayed
24
     without serious harm to the interests of justice.
25
            In this matter, Mr. Orozco has an interest in resolving his case by proceeding to the
26
     Change of Plea hearing via video-teleconference. Were this Court to delay the hearing until a
27
     time when the proceeding may be held in person, Mr. Orozco’s interest in timely resolving his
28
                                                         -1-
      Case 2:18-cr-00104-KJM Document 203 Filed 06/23/20 Page 2 of 3


 1   case would be thwarted. Additionally, such delay would result in Mr. Orozco’s ongoing custody

 2   at the Sacramento County Jail, where he has been incarcerated for over two years pretrial.

 3           Further delay of the change of plea hearing would thus inflict serious harm to the
 4   interests of justice.
 5                                                Respectfully Submitted,
 6                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 7
 8   Dated: June 22, 2020                         /s/ Hannah Rose Labaree
                                                  HANNAH ROSE LABAREE
 9                                                Assistant Federal Defender
                                                  Attorneys for
10                                                CHRISTIAN CARLOS OROZCO
11
12
             Mr. Orozco, having been advised of his right to appear in person for his Change of Plea
13
     hearing, hereby waives his right to personally appear at the hearing on June 22, 2020, and instead
14
     requests to appear via video-teleconference from the United States Marshal’s lock-up facility.
15
16   Dated: June 22, 2020                         /s/ Christian Carlos Orozco
                                                  CHRISTIAN CARLOS OROZCO
17                                                Defendant
18
             I hereby concur in my client’s waiver.
19
20
     Dated: June 22, 2020                         /s/ Hannah Rose Labaree
21                                                HANNAH ROSE LABAREE
                                                  Assistant Federal Defender
22                                                Attorney for
                                                  CHRISTIAN CARLOS OROZCO
23
24
25
26
27
28
                                                      -2-
      Case 2:18-cr-00104-KJM Document 203 Filed 06/23/20 Page 3 of 3


 1
                                                      ORDER
 2
 3          Pursuant to the defendant’s request for waiver of in-person appearance, and good cause

 4   appearing, this Court specifically finds that:

 5          1)      The Change of Plea hearing in this case cannot be further delayed without serious

 6                  harm to the interests of justice;
            2)      The defendant has waived his physical presence at the hearing and consents to
 7
                    remote hearing by videoconference; and
 8
            3)      Therefore, based on the findings above, and under the Court’s authority under §
 9
                    15002(b) of the CARES Act and General Order 614, the Change of Plea hearing
10
                    in this case will be conducted by videoconference.
11
            IT IS SO FOUND AND ORDERED this 23 day of June, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -3-
